275 U.S. 507
48 S.Ct. 158
72 L.Ed. 397
CHESAPEAKE & OHIO RAILWAY COMPANY, petitioner,v.K. S. LEITCH.*
No. 98.
Supreme Court of the United States
December 12, 1927

Mr. Douglas W. Brown, of Huntington, W. Va., for petitioner.
Mr. Jonn H. Holt, of Huntington, W. Va., for respondent.


1
The judgment of the Supreme Court of Appeals of the State of West Virginia in this case is affirmed by an equally divided Court.



*
 Rehearing granted 48 S. Ct. 213, 72 L. Ed. —, and judgment reversed 276 U. S. 429, 48 S. Ct. 336, 72 L. Ed. —.